Citation Nr: 0215595	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-01 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred after August 14, 2001.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1967 to March 1968 and from August 1985 to September 1990.  

The veteran resides within the jurisdiction of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  This matter comes before the Board of Veterans' 
Appeals (Board) from the VA Medical Center (VAMC) in Mountain 
Home, Tennessee, the agency of original jurisdiction (AOJ).

The appellant's spouse presented testimony at a hearing 
before the AOJ in April 2002.  In October 2002, a hearing was 
held before Gary L. Gick, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 
2001).  

A December 2001 rating decision deferred a decision on the 
issue of entitlement to compensation for right 
temporoparietal intracranial hemorrhage.  Absent an initial 
decision by the RO, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  The issue is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Service connection has not been established for any 
disability.  

3.  The veteran was admitted to Johnson City Medica Center 
(JCMC) on an emergency basis on August 8, 2001.  

4.  VA was contacted on August 10, 2001, and it was noted 
that the veteran was eligible for review for possible payment 
under the Millennium Health Care and Benefits Act.

5.  The veteran was stabilized as of August 14, 2001, and 
benefits were paid by VA through that date.

6.  The veteran remained hospitalized at JCMC through August 
16, 2001, when he was transferred to Quillen Rehabilitation 
Hospital.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred after August 14, 2001, have not 
been met.  38 U.S.C.A. § 1725 (West & Supp 2002); 38 C.F.R. 
§ 17.1002(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law shortly before this claim arose.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The AOJ considered the case under the VCAA and the 
implementing regulations issued pursuant to that act.  In 
addition to performing the pertinent development required 
under VCAA, the AOJ notified the veteran of his right to 
submit evidence.  Thus, the Board finds that VA has completed 
its duties under the VCAA and the implementing regulations.  
Further, VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See also 38 C.F.R. § 3.103 (2001).  Therefore, it would not 
abridge the appellant's rights under the VCAA and the 
implementing regulations for the Board to proceed to review 
the appeal.

The veteran's application is complete.  The statement of the 
case and a letter dated March 1, 2002, notified the veteran 
and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran identified and 
authorized VA to obtain.  Private and VA medical records, as 
well as medical opinions, have been obtained.

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the veteran nor the 
representative has asserted that the case requires further 
evidentiary development under the VCAA or its implementing 
regulations.

The status of the case was discussed at the October 2002 
Board hearing.  The veteran submitted medical evidence at 
that time.  The evidence needed to substantiate the claim was 
discussed.  It appeared that all relevant evidence was of 
record and that neither the veteran nor VA was expected to 
obtain additional evidence.


The Millennium Health Care and Benefits Act, Pub. L. 106-117, 
which became effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency 
treatment.  38 U.S.C.A. § 1725 (West & Supp 2002); Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) 
(providing that the November 30, 1999, Act shall take effect 
180 days after the date of enactment).  The term "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
feasible, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A. § 1725(f)(I).  

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the conditions 
set forth in 38 C.F.R. § 17.1002 (2001) are met.  The 
following subsection is relevant to this case:  the claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely transferred to a VA or other Federal 
facility (the medical emergency lasts only until the time the 
veteran becomes stabilized).  38 C.F.R. § 17.1002(d) (2001).  


The Evidence  Records have been obtained from JCMC.  These 
show that the veteran was admitted on an emergency basis on 
August 8, 2001.  An acute right temporal parietal 
intracranial hemorrhage and an arteriovenous malformation 
were diagnosed.  A right temporal parietal craniotomy with 
evacuation of the anteriocranial hemorrhage was performed.  
Progress notes in the following days chronicled his progress.  
Notes dated on August 13th show that the veteran was awake, 
alert, restless and talking.  A physician recommended 
consultation for rehabilitation and directed that the Foley 
catheter and nasogastric feeding tube be discontinued and the 
veteran be started on a clear liquid diet, to advance as 
tolerated.  Potassium chloride was added to his intravenous 
fluids.  Notes show that rehabilitation placement was begun 
on August 13, 2001, and continued on August 14, 2001.  A 
noted dated on August 15, 2001, shows that the veteran was 
examined and a doctor expressed the opinion that the veteran 
should be moved "out to rehab when possible."  On August 
16, 2001, a doctor determined that the veteran could be 
discharged.

VA records show that the veteran's wife called on August 10, 
2001, and reported his emergency treatment.  It was noted 
that the veteran was receiving primary health care at the 
VAMC and had no insurance.  His wife expressed a desire to 
transfer the veteran when stable.  A noted date August 14, 
2001, shows that a VA representative spoke with a case 
manager at JCMC and that the veteran's wife wanted him 
transferred to the VAMC for rehabilitation.  The case manager 
was referred to Nurse Miller at the VAMC, but the case 
manager was not sure if the veteran was at that point yet.  
He would ask the doctor and call back.  On August 15, Nurse 
Miller received a call from the JCMC case manager and faxed 
him the information needed for admission to the VAMC.  On 
August 17, 2001, Nurse Miller noted that information had been 
received.  The veteran had been transferred to Quillen Rehab 
Center the day before.  The veteran met the criteria for 
transfer to the VAMC, but they did not have a bed available 
and it could be a "couple of weeks" before there was space.

In January 2002, a VA medical professional reviewed the 
record and determined that the veteran was stable for 
transfer on August 14.  Another VA medical professional 
reviewed the matter in February 2002, and again determined 
that the veteran was stable for transfer on August 14.  

In a letter dated in April 2002, Steven C. Hamel, M.D., told 
of treating the veteran for an acute intracerebral hemorrhage 
caused by an arteriovenous malformation.  "While [the 
veteran] did not require acute in patient care, he certainly 
was not ready to return home and needed to be in some type of 
full care facility."  

In a letter dated in September 2002, Craig N. Bash, M.D., 
wrote:

At your request, I reviewed this patient's 
medical record, literature references, and other 
information primarily from the VA medical file.  

Facts, Rational, Other Medical Opinions and 
References:

It is clear from the record that this patient had 
a life threatening parietal-occipital AVM bleed 
with resultant stoke.  It is also clear that he 
had emergent surgery by Dr. Hamel and following 
surgery needed acute rehabilitation.  It is known 
that patients who do not receive timely rehab 
following major neurosurgical procedures often 
have secondary complications which can be life 
threatening.  For example, patients are at high 
risk of developing intracranial swelling 
following major brain surgery at the 14-day post-
op/trauma period.  This patient was ready for 
transfer at about day five post-op.  Therefore 
his risk for life threatening brain swelling 
occurred during his rehab period.  If the patient 
had been put on hold somewhere for two weeks 
while a bed opened up in the VA system, he might 
have had an unrecognized fatal neurologic 
complication.  Please note that Nurse Miller 
stated in her letter that the VA did not have a 
rehab bed available for this patient on 14 June 
2001 and that no bed would be available for the 
foreseeable future two weeks.  It would have been 
medically unsafe for this patient not to enter 
into an acute rehab process following his brain 
hemorrhage and surgery.  

IMPRESSION:

It is my opinion that this patient had a medical 
need for acute rehab at the Quillen facility and 
that the two-week wait period was medically 
contraindicated.  This opinion is consistent with 
the opinion in the file from Dr. Steven Hamel who 
stated that this patient needed a full care 
facility and a VA bed was not available at the 
time when rehab was needed.  


Analysis  There is no question that the veteran was very 
seriously ill following his life threatening intracranial 
hemorrhage and that he need continuing care after his 
treatment at JCMC.  However, the Board does not have 
unlimited discretion to pay benefits.  In a case such as 
this, which concerns a non-service-connected disability, the 
law and regulations limit benefits narrowly.  Specifically, 
benefits can only be paid for emergency treatment and can not 
be paid once the emergency has stabilized.  

The law provides for reimbursement for expenses incurred for 
emergency treatment.  In pertinent part, it defines emergency 
treatment as medical care or services furnished "until such 
time as the veteran can be transferred safely to a Department 
or other federal facility."  38 U.S.C. § 1725(f)(1)(C) 
(2002).  The implementing regulation provides that payment or 
reimbursement under 38 U.S.C. § 1725 for emergency services 
may be made only if certain conditions are met, including the 
following:  "The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized)."  38 C.F.R. § 17.1002(d).  The representative 
argues that the parenthetical remark conflicts with the rest 
of the regulation and the law.  

In 106 House Report 237, which was the Committee on Veterans 
Affairs amendment to the Veterans' Millennium Health Care 
Act, it was stated that the proposed bill defined emergency 
care "narrowly to cover only situations in which to delay 
treatment would be hazardous to life or health (and does not 
cover care rendered after the patient's condition has been 
stabilized)."  Thus, it would appear that the regulatory 
definition of the point at which a person can be safely 
transferred, as being the point at which he is stabilized, is 
consistent with the intent of the law and is a proper 
implementation of the law.  

In this case, two VA medical professionals reviewed the 
record and determined that the veteran was stable as of 
August 14.  That determination is supported by the private 
medical records which show that the catheter and nasogastric 
feeding tube were discontinued the day before, transfer 
planning began the day before, there were no medical 
procedures required that day or during the remainder of the 
hospitalization at JCMC.  The private physicians have noted 
the need for further treatment.  However, they have not said 
the veteran was not stable.  Dr. Bash wrote that the veteran 
was ready for transfer at about day 5 post-op.  Since the 
operation was on August 8, 2001, Dr. Bash's opinion would 
place the veteran as ready for transfer 5 days later on 
August 13 and certainly by August 14.  Thus, the 
preponderance of the evidence from competent VA and private 
medical professionals establishes that the veteran was stable 
as of August 14, 2001.  

The Board is aware of the large medical bills incurred for 
private treatment.  The Board has carefully reviewed all 
applicable law and regulations as the Board can only 
authorize benefits as allowed by law and regulations.  The 
applicable law and regulations strictly limit the payment for 
treatment of the non-service-connected condition to emergency 
treatment until stabilized.  On the facts of this case, the 
law does not authorize payment or reimbursement for expenses 
incurred after August 14, 2001.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred after August 14, 2001, is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


